ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on January 23, 1968 (206 So.2d 416) affirming in part and reversing in part the final decree of the Circuit Court of Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed March 25, 1970 (233 So.2d 381) and mandate dated April 10, 1970, now lodged in this court, quashed this court’s judgment with instructions for further proceedings.
Now therefore, It is Ordered that the mandate of this court heretofore issued in this cause on February 20, 1968 is withdrawn, the opinion and judgment of this court filed in this cause on January 23, 1968 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court and those portions of the final *379decree of the trial court relating to alimony and support money are vacated and the cause is remanded to the trial court for further proceedings not inconsistent with the opinion and judgment of the Supreme Court of Florida. Costs allowed shall be taxed in the trial court (Rule 3.16, subd. b, Florida Appellate Rules, 32 F.S.A.).